Exhibit 10.1

EXECUTION VERSION

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282

CONFIDENTIAL

March 17, 2019

Fidelity National Information Services, Inc.

601 Riverside Avenue

Jacksonville, Florida 32204

Attention:   Virginia Daughtrey

SVP of Finance and Treasurer

Project Falcon

$9.5 Billion Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Barclays Bank PLC (“Barclays”) and Goldman Sachs Bank USA (“GS
Bank”) and Goldman Sachs Lending Partners LLC (“GSLP” and, together with GS
Bank, “Goldman Sachs” and, together with Barclays, the “Commitment Parties”,
“we” or “us”) that you (the “Borrower”) intend to acquire (the “Acquisition”),
directly or indirectly, the entity identified to us by you as “Wrangler”, a
Delaware corporation (the “Acquired Company”). You have further advised us that,
in connection with the foregoing, you and the newly formed entity referred to in
the Transaction Description attached hereto as Exhibit A (the “Transaction
Description”) intend to consummate the other Transactions described in the
Transaction Description, including the provision to you of the Bridge Facility
(as defined below), after which the Acquired Company will be a wholly-owned
subsidiary of the Borrower. In connection with the foregoing, you have also
separately engaged us to seek required lender consents to an amendment (the
“Amendment”, and the effective date of such Amendment, the “Amendment Effective
Date”) to that certain Seventh Amendment and Restatement Agreement dated as of
September 21, 2018 by and among you, the other borrowers from time to time party
thereto, the lenders, swing line lenders and L/C issuers from time to time party
and JPMorgan Chase Bank, N.A., as administrative agent (as amended, supplemented
or otherwise modified prior to the date of the Commitment Letter, the “Existing
Revolving Credit Agreement” and as amended by the Amendment, the “Amended Credit
Agreement”) on the terms specified in the Summary of Amendment Terms (as defined
below).

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description, the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Summary of Bridge Terms”) or the
Summary of Amendment Terms attached hereto as Exhibit C (the “Summary of
Amendment Terms”), as applicable; this commitment letter together with Exhibits
A, B, C and D hereto, collectively, the “Commitment Letter”. The Borrower, the
Acquired Company and their respective subsidiaries from and after the Closing
Date, are sometimes collectively referred to herein as the “Companies”. The
Acquired Company and its subsidiaries are referred to herein as the “Acquired
Companies”.



--------------------------------------------------------------------------------

1. Commitments. In connection with the foregoing, (a)(i) Barclays is pleased to
advise you of its several, but not joint, commitment to provide 50% of Tranche A
of the Bridge Facility, (ii) GS Bank is pleased to advise you of its several,
but not joint, commitment to provide 48% of Tranche A of the Bridge Facility and
GSLP is pleased to advise you of its several, but not joint, commitment to
provide 2% of Tranche A of the Bridge Facility (iii) Barclays is pleased to
advise you of its several, but not joint, commitment to provide 50% of Tranche B
of the Bridge Facility and (iv) GSLP is pleased to advise you of its several,
but not joint, commitment to provide 50% of Tranche B of the Bridge Facility (in
each case of clauses (i) through (iv) above, in such capacity, the “Initial
Lenders”), (b) Barclays is pleased to advise you of its willingness, and you
hereby engage Barclays, to act as the sole and exclusive administrative agent
(in such capacity, the “Administrative Agent”) for the Bridge Facility, all upon
and subject to the terms and conditions set forth in this Commitment Letter,
(c) GS Bank is pleased to advise you of its willingness, and you hereby engage
GS Bank, to act as a syndication agent for the Bridge Facility and (d) each of
Barclays and GS Bank is also pleased to advise you of its willingness, and you
hereby engage Barclays and GS Bank, to act as the joint lead arrangers and joint
bookrunners (in such capacity, the “Lead Arrangers”) for the Bridge Facility,
and in connection therewith to form a syndicate of lenders for the Bridge
Facility (collectively, the “Lenders”) reasonably acceptable to you, including
Barclays, GS Bank and GSLP. It is understood and agreed that (x) Barclays will
have “lead left” placement on all marketing materials relating to the Bridge
Facility and Goldman Sachs will appear to the right of Barclays on all marketing
materials relating to the Bridge Facility and (y) no additional agents,
co-agents or arrangers will be appointed, no other titles will be awarded and no
compensation (other than as expressly contemplated by this Commitment Letter and
the Fee Letter referred to below) will be paid in order to obtain commitments in
connection with respect to the Bridge Facility without our and your mutual
consent; provided that you may appoint additional documentation agents in a
manner and with economics determined by you in consultation with the Lead
Arrangers

The commitments of the Initial Lenders in respect of the Bridge Facility and the
undertaking of the Lead Arrangers to provide the services described herein are
subject only to the satisfaction of each of the conditions precedent set forth
in Section 5 below and in Exhibit D attached hereto.

2. Syndication. The Lead Arrangers (x) intend to commence syndication of Tranche
A of the Bridge Facility promptly after your acceptance of the terms of this
Commitment Letter and the Fee Letter and (y) upon a determination by the Lead
Arrangers that the Amendment Effective Date is not likely to occur on or prior
to the Closing Date (which determination shall be made on the 21st day following
the Signing Date (as defined below) (or such later date as may be agreed by the
Lead Arrangers)), intend to commence syndication of Tranche B of the Bridge
Facility at any time after your acceptance of the terms of this Commitment
Letter and the Fee Letter and, assuming that syndication is commenced promptly
after the Signing Date, you agree to provide us with a period of at least 15
consecutive business days following the launch of syndication and prior to the
Closing Date to syndicate the Bridge Facility; provided, however, that
notwithstanding the assignment provisions in this Commitment Letter and anything
else to the contrary contained herein, (a) until the date that is 60 days after
the date hereof, the selection of Lenders by the Lead Arrangers shall be subject
to the Borrower’s approval in its sole discretion and (b) following the date
that is 60 days after the date hereof, if and for so long as a Successful
Syndication (as defined in the Fee Letter) has not been achieved, the selection
of Lenders by the Lead Arrangers shall be in consultation with the Borrower (in
each case, other than (i) certain competitors of the Acquired Company and its
subsidiaries identified in writing from time to time or (ii) institutions
designated in writing by you at any time on or prior to the date of this
Commitment Letter (such competitors and institutions (including their respective
named affiliates designated in writing from time to time or otherwise clearly
identifiable as affiliates solely on the basis of their name (other than bona
fide fixed income investors or debt funds unless designated in writing on or
prior to the date hereof)) collectively, the “Disqualified Institutions”;
provided that any supplementation after the date

 

-2-



--------------------------------------------------------------------------------

hereof under clause (i) or clause (ii) above shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Bridge Facility). Each Initial Lender’s commitment
hereunder shall be reduced dollar-for-dollar on a pro rata basis as and when
commitments for the Bridge Facility are received from Lenders selected in
accordance with this Section 2, to the extent that such Lender becomes party to
the Credit Documentation (as hereinafter defined) as a “Lender” (including
pursuant to an assignment and assumption agreement executed pursuant to the
Credit Documentation) or otherwise party to this Commitment Letter pursuant to
documentation reasonably satisfactory to the Lead Arrangers and you; provided
that to the extent that any portion of the respective commitments of the Initial
Lenders hereunder with respect to the Bridge Facility is syndicated to a Lender
that, upon first becoming party to this Commitment Letter or the applicable
Credit Documentation as described above, is not a commercial or investment bank
whose senior, unsecured, long-term indebtedness has an “investment grade” rating
by Moody’s (as defined below), S&P (as defined below), then the Initial Lenders
shall not be relieved, released or novated from their respective obligations
hereunder to fund such portion of such commitment on the Closing Date to the
extent that such other Lender fails to fund such commitment on the Closing Date
in accordance with the terms of the Bridge Facility; provided, further, that any
reduction of Goldman Sachs’s commitments under the Bridge Facility in accordance
with the previous sentence or as a result of a reduction of the overall
commitments of GSLP and GS Bank, each in its capacity as an Initial Lender,
pursuant to the terms of this Commitment Letter shall be allocated between
GSLP’s and GS Bank’s respective commitments as determined by GSLP and GS Bank in
their sole discretion.

You agree, upon the request of the Lead Arrangers, to assist, and to use your
commercially reasonable efforts to cause the Acquired Companies to assist (to
the extent practical and not in contravention of the terms of the Acquisition
Agreement as in effect on the Signing Date), the Lead Arrangers in achieving a
Successful Syndication. Such assistance shall include (a) your providing and
causing your advisors to provide, and using your commercially reasonable efforts
to cause the Acquired Companies and their advisors to provide (to the extent
practical and not in contravention of the terms of the Acquisition Agreement as
in effect on the Signing Date), the Lead Arrangers and the Lenders upon request
with all information reasonably deemed necessary by the Lead Arrangers to
complete such syndication, including, but not limited to, information and
evaluations prepared by you, the Acquired Company and your and its advisors, or
on your or its behalf, relating to the Transactions (including the Projections
(as defined below)), (b) your assisting (and your using your commercially
reasonable efforts to cause the Acquired Company to assist) in the preparation
of a customary confidential information memorandum and lender presentation with
respect to the Bridge Facility and other marketing materials reasonably
requested by the Lead Arrangers to be used in connection with the syndication of
the Bridge Facility (collectively with the Summary of Bridge Terms, Summary of
Amendment Terms and any additional summary of terms prepared for distribution to
Public Lenders (as defined below), the “Information Materials”), subject in all
respects to the limitations on your rights to request such information
concerning the Acquired Company and its subsidiaries as set forth in the
Acquisition Agreement, (c) your using your commercially reasonable efforts to
assist the Lead Arrangers such that their syndication efforts benefit from your
existing banking relationships and the existing banking relationships of the
Acquired Company, (d) your using your commercially reasonable efforts to obtain
prior to the Closing Date, public corporate credit or family ratings of the
Borrower after giving effect to the Transactions and public ratings for the New
Notes from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Financial Services LLC (“S&P”) (collectively, the “Ratings”), (e) your agreeing
that until the end of the Syndication Period (as hereinafter defined) there
shall be no competing offering, placement or arrangement of any syndicated bank
financing or underwritten or privately placed debt securities by or on behalf of
the Borrower or any of its subsidiaries and your agreeing to use commercially
reasonable efforts to cause the Acquired Companies (to the extent practical and
not in contravention of the terms of the Acquisition Agreement as in effect on
the Signing Date) to ensure that there shall be no competing offering, placement
or arrangement of any syndicated bank financing or

 

-3-



--------------------------------------------------------------------------------

underwritten or privately placed debt securities by or on behalf of the Acquired
Company or any of its subsidiaries (other than (i) the New Notes, (ii) any
borrowing under the Existing Revolving Credit Agreement, (iii) any commercial
paper issued (A) in the ordinary course of business or (B) in connection with
the Acquisition, (iv) any indebtedness of the Acquired Companies permitted to be
incurred prior to the Closing Date pursuant to the terms of the Acquisition
Agreement as in effect on the Signing Date and (v) any other financing agreed by
the Lead Arrangers), in each case that would reasonably be expected to
materially impair the primary syndication of the Bridge Facility and (f) your
otherwise assisting the Lead Arrangers in its syndication efforts, including by
making your senior management and advisors available, and, upon request of the
Lead Arrangers, using your commercially reasonable efforts to make the senior
management and advisors of the Acquired Company available (to the extent
practical and not in contravention of the terms of the Acquisition Agreement as
in effect on the Signing Date), from time to time to attend and make
presentations regarding the business of the Borrower, the Acquired Company and
their respective subsidiaries, as appropriate, at a reasonable number of
meetings of, or conference calls with, existing or prospective Lenders, as
applicable, in all cases at times and locations to be mutually agreed (it being
understood as of the date hereof that no formal in-person bank meeting is
expected for the syndication of the Bridge Facility). Without limiting your
obligations to assist with syndication efforts as set forth above, and
notwithstanding anything to the contrary herein or in the Fee Letter, the
Commitment Parties acknowledge and agree that neither the commencement nor the
completion of the syndication of the Bridge Facility (including a Successful
Syndication), nor the obtaining of the Ratings, nor any other provision of this
paragraph shall constitute a condition precedent to the availability and initial
funding of the Bridge Facility on the Closing Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection (subject to the foregoing provisions of
this Section 2) of prospective Lenders and any titles offered to proposed
Lenders, when commitments will be accepted and the final allocations of the
commitments among the Lenders. It is understood that no Lender participating in
the Bridge Facility will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the Summary of Bridge
Terms. It is also understood and agreed that the amount and distribution of the
fees among the Lenders will be at the discretion of the Lead Arrangers in
consultation with you, subject to the terms and provisions of the Fee Letter.

3. Information Requirements. You hereby represent that, to your knowledge with
respect to the Acquired Company and its subsidiaries, (a) all written
information concerning you and your subsidiaries and the Acquired Company and
its subsidiaries, other than Projections, other forward-looking information and
information of a general economic or industry-specific nature, if any, which has
been or is hereafter made available to the Lead Arrangers or any of the Lenders
by or on behalf of you or any of your representatives (or by or on behalf of the
Acquired Company or any of its representatives) in connection with the
transactions contemplated hereby (the “Information”), when taken as a whole,
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances under which they were made, not materially misleading
(after giving effect to all supplements and updates thereto from time to time),
and (b) all financial projections concerning the Borrower, the Acquired Company
and their respective subsidiaries that have been or are hereafter made available
to the Lead Arrangers by you or on behalf of you or any of your representatives
or by the Acquired Company or on behalf of the Acquired Company or any of its
representatives (the “Projections”) have been or will be prepared in good faith
and to management’s knowledge and belief have been or will be based upon
assumptions believed by you to be reasonable at the time made and at the time
such Projections are furnished to the Lead Arrangers (it being understood that
Projections are subject to significant uncertainty and contingencies many of
which are beyond your control, and no assurance can be given that the
Projections will be realized, and that actual results may differ from projected
results and that such differences may be material). You agree that if, at

 

-4-



--------------------------------------------------------------------------------

any time from the date hereof until the earlier of (A) the achievement of a
Successful Syndication and (B) 60 days following the Closing Date (such period,
the “Syndication Period”) (or, if later, the Closing Date), you become aware
that any of the representations in the preceding sentence would be incorrect in
any material respect if the Information or the Projections were being furnished
and such representations were being made at such time, you will (or, prior to
the Closing Date with respect to Information and Projections concerning the
Acquired Company and its subsidiaries, you will, subject to the limitations on
your rights as set forth in the Acquisition Agreement, use commercially
reasonable efforts to) furnish us with supplements to the Information and the
Projections, in each case from time to time, so that the representations in the
preceding sentence remain correct in all material respects; provided that such
supplementation shall cure any breach of such representation. In issuing this
commitment and in arranging and syndicating the Bridge Facility, the Lead
Arrangers are and will be using and relying on the Information and the
Projections without independent verification thereof.

You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on SyndTrak. In addition, if in connection with any
syndication of the Bridge Facility, the Lead Arrangers request, you will assist
in preparing Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender” and all other Lenders “Private Lenders”) that
has personnel who do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies, their respective affiliates or any other entity, or the
respective securities of any of the foregoing (the “Public Information
Materials”). You agree, however, that the Credit Documentation will contain
provisions concerning Information Materials to be provided to Public Lenders and
the absence of MNPI therefrom. Prior to distribution of Information Materials to
prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination thereof (which shall include (a) customary exculpation
language and (b) reasonable limitations with respect to the dissemination of
Information Materials to Public Lenders). In addition, at our request, you shall
identify Public Information Materials by clearly and conspicuously marking the
same as “PUBLIC”.

You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) the Summary of
Bridge Terms and notifications of changes to the terms of the Bridge Facility
and (c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of definitive documents with respect to the Bridge Facility. If you advise us
that any of the foregoing items should be distributed only to Private Lenders,
then the Lead Arrangers will not distribute such materials to Public Lenders
without further discussions with you. You agree that Information Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.

4. Fees, Reimbursements and Indemnities.

(a) You agree to pay, or cause to be paid, the fees set forth in the separate
fee letter addressed to you dated the date hereof from the Commitment Parties
(the “Bridge Facility Fee Letter”) and the fee letter addressed to you dated as
of from Barclays (the “Agency Fee Letter”, and together with the Bridge Facility
Fee Letter, the “Fee Letter”). You further agree to reimburse the Initial
Lenders and the Lead Arrangers from time to time promptly after demand for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, reasonable due diligence expenses and CUSIP fees for registration
with the Standard & Poor’s CUSIP Service Bureau) incurred in connection with the
Bridge

 

-5-



--------------------------------------------------------------------------------

Facility, the syndication thereof, the preparation of the definitive
documentation therefor and the other transactions contemplated hereby (but
limited, in the case of legal fees and expenses, whether or not the Closing Date
occurs to the reasonable and documented out-of-pocket fees and expenses of one
counsel, which shall be Davis Polk & Wardwell LLP, as counsel for the
Administrative Agent, the Initial Lenders and the Lead Arrangers, taken as a
whole) and in all other cases, if the Closing Date occurs (or in the case that
the Closing Date does not occur, limited to (i) up to $15,000 in the aggregate
for Barclays and (ii) up to $15,000 in the aggregate for Goldman Sachs).

(b) You agree to indemnify and hold harmless each of the Commitment Parties,
each Lender and each of their affiliates and their respective officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees and expenses of one counsel,
representing all of the Indemnified Parties, taken as a whole (except to the
extent that any Indemnified Party reasonably determines that separate counsel is
necessary to avoid a conflict of interest)) that may be incurred by or asserted
or awarded against any Indemnified Party within 30 days following written demand
therefor setting forth in reasonable detail a description of such claims,
damages, losses, liabilities and expenses, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter or
(b) the Bridge Facility or any use made or proposed to be made with the proceeds
thereof, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (x) such Indemnified Party’s material breach of this
Commitment Letter, the Fee Letter or any of the Credit Documentation, gross
negligence, bad faith or willful misconduct (but in the case of any such
material breach, only if the claim of such material breach is brought by you) or
(y) disputes solely among Lenders not involving any act or omission of you or
your subsidiaries (other than any Proceeding (as defined below) against any
Commitment Party solely in its capacity or in fulfilling its role as
Administrative Agent or Lead Arranger or similar role in connection with the
Bridge Facility). In the case of an investigation, litigation or proceeding (any
of the foregoing, a “Proceeding”) to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by you, your equity holders or creditors, the Acquired Company or their
respective subsidiaries, affiliates or equity holders or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. It is agreed that no
party hereto shall have any liability (whether direct or indirect, in contract
or tort or otherwise) to any other party or such party’s subsidiaries or
affiliates or to its or their respective equity holders or creditors arising out
of, related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such party’s
material breach of this Commitment Letter, gross negligence, bad faith or
willful misconduct; provided, that nothing contained in this sentence shall
limit your indemnification obligations to the extent set forth hereinabove to
the extent such special, indirect, consequential or punitive damages are
included in any third party claim in connection with which such indemnified
person is entitled to indemnification hereunder. It is further agreed that the
Commitment Parties shall only have liability to you (as opposed to any other
person), and that the Commitment Parties shall be severally liable solely in
respect of their respective commitments to the Bridge Facility, on a several,
and not joint, basis with any other Lender. Notwithstanding any other provision
of this Commitment Letter, no party hereto shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
unless such damages are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such party’s material breach of
this Commitment Letter, gross negligence, bad faith or willful misconduct. You
shall not be liable for any settlement of any

 

-6-



--------------------------------------------------------------------------------

Proceeding effected without your prior written consent (which consent shall not
be unreasonably withheld or delayed), but if settled with your prior written
consent or if there is a final judgment in any such Proceeding, you agree to
indemnify and hold harmless each Indemnified Party from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with this Section 4. You shall not, without the prior
written consent of an Indemnified Party (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened Proceeding against
an Indemnified Party in respect of which indemnity could have been sought
hereunder by such Indemnified Party unless such settlement (i) includes an
unconditional release of such Indemnified Party from all liability or claims
that are the subject matter of such Proceeding and (ii) does not include any
statement as to any admission of fault by or on behalf of such Indemnified
Party.

5. Conditions to Financing. The commitments of the Initial Lenders in respect of
the Bridge Facility and the undertaking of the Lead Arrangers to provide the
services described herein are subject only to the satisfaction of each of the
conditions set forth in Exhibit D hereto under the heading “Conditions Precedent
to Closing”, it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder (including compliance with the terms of
the Commitment Letter, the Fee Letter and the Credit Documentation) other than
such conditions (and upon satisfaction or waiver of such conditions, the initial
funding under the Bridge Facility shall occur). Notwithstanding anything in this
Commitment Letter, the Fee Letter, the definitive documentation with respect to
the Bridge Facility (the “Credit Documentation”) or any other letter agreement
or other undertaking concerning the financing of the Transactions to the
contrary, (a) the only representations relating to you, your subsidiaries, the
Acquired Company, its subsidiaries and its businesses the accuracy of which
shall be a condition to the availability of the Bridge Facility on the Closing
Date shall be (i) the representations made by or with respect to the Acquired
Company and its subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders, in their capacities as such, but only to the extent
that the Borrower or any of its subsidiaries has the right (taking into account
any applicable cure provisions) to terminate its obligations under the
Acquisition Agreement, or to decline to consummate the Acquisition pursuant to
the Acquisition Agreement (as hereinafter defined), as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (ii) the Specified Representations (as hereinafter
defined) and (b) the terms of the Credit Documentation shall be in a form such
that they do not impair the availability or funding of the Bridge Facility on
the Closing Date if the applicable conditions set forth in Exhibit D hereto
under the heading “Conditions Precedent to Closing” are satisfied (or waived by
the Commitment Parties). For purposes hereof, “Specified Representations” means
the representations and warranties in the Credit Documentation relating to the
Borrower’s corporate status; the Borrower’s corporate power and authority to
enter into the Credit Documentation; due authorization, execution, delivery by
the Borrower and enforceability of the Credit Documentation; no conflicts of the
Credit Documentation with, or require consent under, (i) the Borrower’s charter
documents or (ii) any instrument evidencing indebtedness of the Borrower or any
of its material subsidiaries in a committed or principal amount greater than
$300,000,000 (determined pro forma for the Transactions and without any
materiality or “material adverse effect” qualifications); solvency as of the
Closing Date (after giving effect to the Acquisition) (solvency to be defined in
a manner consistent with the solvency certificate set forth in Annex I hereto);
Federal Reserve margin regulations; the use of proceeds not violating OFAC or
the FCPA; the USA Patriot Act, the Investment Company Act and absence of any
event of default arising from any payment (or principal or interest) default,
bankruptcy default or default arising from the intentional breach of the
fundamental changes covenant (the “Specified Defaults”) immediately before and
after giving effect to the Transactions. This paragraph shall be referred to
herein as the “Limited Conditionality Provisions”.

 

-7-



--------------------------------------------------------------------------------

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except (1) for
disclosure hereof or thereof to your board of directors, officers, employees,
accountants, attorneys and other professional advisors retained by you in
connection with the Bridge Facility, in each case, on a confidential basis,
(2) for disclosure hereof or thereof (and, in the case of the Fee Letter,
redacted in a manner reasonably satisfactory to the Lead Arrangers) to the
Acquired Company and its subsidiaries and the officers, employees, accountants,
attorneys and other professional advisors of the Acquired Company and its
subsidiaries, in each case, on a confidential basis or (3) for disclosure hereof
or thereof upon request or demand of any regulatory authority having
jurisdiction over you or as otherwise required by law, regulation or compulsory
legal process (in which case you agree to inform us promptly thereof to the
extent not prohibited by law, rule or regulation), may not be disclosed in whole
or in part to any person or entity without our prior written consent (which
consent shall not be unreasonably withheld); provided, however, it is understood
and agreed that (i) you may disclose this Commitment Letter (including the
Summary of Bridge Terms) but not the Fee Letter after your acceptance of this
Commitment Letter and the Fee Letter, (A) in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges (or as a result of compliance by you with certain indentures governing
your indebtedness) and (B) to rating agencies on a confidential basis, (ii) the
fee and other amounts herein and in the Fee Letter may be reflected in your
financial statements as part of the aggregate expenses in connection with the
transactions contemplated hereby and may otherwise be disclosed as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses and (iii) you may disclose this Commitment Letter (including the
Summary of Bridge Terms) and the Fee Letter to the extent reasonably necessary
or advisable in connection with the exercise of any remedy or enforcement of any
right under this Commitment Letter and/or the Fee Letter. Notwithstanding the
foregoing, you may make public announcements of the Transactions and disclose
the existence of the commitments and undertakings made hereunder and the
respective roles of the Lead Arrangers and the Initial Lenders in connection
with the Transactions after your acceptance of this Commitment Letter and the
Fee Letter; provided that you agree to consult with the Lead Arrangers with
respect to any portions of any announcement that name, or provide information
that would readily permit identification of, any Lead Arranger or Initial
Lender. This paragraph shall terminate (as it relates to the Commitment Letter
but not as it relates to the Fee Letter) on the eighteen month anniversary of
the date hereof.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Commitment
Party from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the applicable Commitment Party agrees to inform you
promptly thereof to the extent not prohibited by law, rule or regulation),
(ii) upon the request or demand of any regulatory authority having jurisdiction
over a Commitment Party or any of its affiliates, (iii) to the extent that such
information becomes publicly available other than by reason of disclosure in
violation of this Commitment Letter by a Commitment Party, (iv) to the
Commitment Parties’ respective affiliates and the Commitment Parties’ and such
affiliates’ respective directors, officers, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information solely in connection with the Transactions and are informed of the
confidential nature of such information; provided that such Commitment Party
shall be responsible for such affiliates’, employees’, independent auditors’ and
other experts’ or agents’ compliance with this paragraph, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is or was independently developed by
the Commitment Parties, (viii) to market data collectors, similar service
providers to the lending industry, and service providers to the Lead Arrangers
in connection with the administration and management of the Bridge Facility;
provided that such information is limited to the existence of this Commitment
Letter and generic information about the Bridge Facility or (ix) to potential
Lenders, participants or assignees who agree to be bound by the terms

 

-8-



--------------------------------------------------------------------------------

of this paragraph (or language substantially similar to this paragraph or as
otherwise reasonably acceptable to you and each Commitment Party, including as
may be agreed in any confidential information memorandum or other marketing
material). This paragraph shall terminate on the earlier of (x) the eighteen
month anniversary of the date hereof and (y) the execution of the Credit
Documentation (in which case superseded by the confidentiality provision of the
Credit Documentation).

You acknowledge that Goldman Sachs & Co. is acting as a buy-side financial
advisor to you (or one of your affiliates) (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. You agree to such retention, and
further agree not to assert or allege any claim based on actual or potential
conflict of interest arising or resulting from, on the one hand, the engagement
of the Financial Advisor in such capacity and the obligations of GS Bank and
GSLP hereunder, on the other hand. Each of the Commitment Parties hereto
acknowledges (i) the retention of Goldman Sachs & Co. as the Financial Advisor
and (ii) that such relationship does not create any fiduciary duties or
fiduciary responsibilities to such Commitment Party on the part of Goldman Sachs
or its affiliates.

Please be advised that each Commitment Party and its subsidiaries and affiliates
(each collectively, an “Investment Bank Group”) comprise a full service
securities firm and commercial bank engaged in securities, commodities and
derivatives trading, foreign exchange and other brokerage activities, and
principal investing as well as providing investment, corporate and private
banking, asset and investment management, financing and financial advisory
services and other commercial services and products to a wide range of
corporations and individuals from which conflicting interests or duties, or a
perception thereof, may arise. You expressly acknowledge that, in the ordinary
course of business, the Commitment Parties and other parts of the Investment
Bank Groups at any time (i) may invest on a principal basis or manage funds that
invest, make or hold long or short positions, finance positions or trade or
otherwise effect transactions, for their own accounts or the accounts of
customers, in equity, debt or other securities or financial instruments
(including derivatives, bank loans or other obligations) of any prospective
investor, the Borrower, the Acquired Company or any other company that may be
involved in any proposed transaction and (ii) may be providing or arranging
financing and other financial services to any prospective investor, the
Borrower, the Acquired Company or other companies that may be involved in a
competing transaction, in each case whose interests may conflict with yours.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter are arm’s length commercial
transactions between you and your affiliates, on the one hand, and the Initial
Lenders and the Lead Arrangers, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Commitment Letter; (ii) in
connection with the process leading to such transaction, each Initial Lender and
each Lead Arranger is and has been acting solely as a principal and is not an
advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party; (iii) neither any Initial Lender nor
any Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Initial Lender or any Lead Arranger has advised or is currently
advising you or your affiliates on other matters) and neither any Initial Lender
nor any Lead Arranger has any obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and/or the Credit Documentation; (iv) each
Initial Lender and each Lead Arranger and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and your affiliates and, except as may otherwise be expressly set forth in
a written agreement among the relevant parties, the Initial Lenders and the Lead
Arrangers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Lenders and the
Lead Arrangers have not provided any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate.

 

 

-9-



--------------------------------------------------------------------------------

You acknowledge that Barclays currently is acting as a lender under the Existing
Credit Agreement, and any Commitment Party or its affiliates may currently or in
the future hold debt or equity securities or other instruments (including bank
loans) in the Borrower, the Acquired Company or any of their respective
affiliates, and you and your affiliates’ rights and obligations under any other
agreement with the Commitment Parties or any of their respective affiliates
(including the Existing Credit Agreement) that currently or hereafter may exist
are, and shall be, separate and distinct from the rights and obligations of the
parties pursuant to this Commitment Letter, and none of such rights and
obligations under such other agreements shall be affected by a Commitment
Party’s performance or lack of performance of services hereunder. You further
acknowledge that each Commitment Party or its affiliates may currently or in the
future participate in other debt or equity transactions on behalf of or render
financial advisory services to you or other companies that may be involved in a
competing transaction. You hereby agree that each Commitment Party may render
its services under this Commitment Letter notwithstanding any actual or
potential conflict of interest presented by the foregoing, and you hereby waive
any conflict of interest claims relating to the relationship between the
Commitment Parties and you and your affiliates in connection with the
transactions contemplated hereby, on the one hand, and the exercise by a
Commitment Party or any of its affiliates of any of their rights and duties
under any credit or other agreement (including the Existing Credit Agreement),
on the other hand. The terms of this paragraph shall survive the expiration or
termination of this Commitment Letter for any reason whatsoever.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “USA Patriot Act”) and the requirements of 31 C.F.R. §1010.230 (the
“Beneficial Ownership Regulation”), each of them is required to obtain, verify
and record information that identifies you, which information includes your name
and address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the USA Patriot Act and the
Beneficial Ownership Regulation. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Commitment Party and
each Lender.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder; provided that (x) the reimbursement and indemnification provisions in
Section 4 hereof shall be superseded and replaced by those set forth in the
Credit Documentation upon the effectiveness thereof, in each case to the extent
covered thereby, and (y) the provisions of paragraphs 2 and 3 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness and/or funding of the Bridge Facility.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

 

-10-



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter and the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. Notwithstanding anything herein to the contrary
and the governing law provisions of the Fee Letter, it is understood and agreed
that (a) the interpretation of the definition of “Material Adverse Effect” (as
defined in the Acquisition Agreement as in effect on the Signing Date) (and
whether or not a “Material Adverse Effect” has occurred), (b) the determination
of the accuracy of any Acquisition Agreement Representation and whether as a
result of any inaccuracy thereof you or your applicable affiliate has the right
to terminate your or their obligations under the Acquisition Agreement or
decline to consummate the Acquisition and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof, in each case, shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. The parties hereto agree
that service of any process, summons, notice or document by registered mail
addressed to you shall be effective service of process against you for any suit,
action or proceeding relating to any such dispute. Each party hereto waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among the parties hereto and your affiliates with respect to the
Bridge Facility and supersede all prior agreements and understandings relating
to the specific matters hereof. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

Except as otherwise provided above in Section 2, this Commitment Letter is not
assignable by any party hereto without the prior written consent of each other
party hereto and is intended to be solely for the benefit of the parties hereto
and, solely to the extent provided above, the Indemnified Parties; provided that
GS Bank may assign its commitments and agreements hereunder, in whole or in
part, to GSLP and vice versa, and any such assignment will relieve such assignor
of its obligations hereunder dollar-for-dollar by the amount of such assigned
commitments (and the applicable assignee’s commitments will be increased
dollar-for-dollar by the amount of such assigned commitments).

Any and all obligations of, and services to be provided by Barclays or Goldman
Sachs hereunder (including, without limitation, its commitment) may be performed
and any and all rights of Barclays and Goldman Sachs hereunder may be exercised
by or through any of its respective affiliates or branches and, in connection
with such performance or exercise, Barclays or Goldman Sachs may exchange with
such affiliates or branches information concerning you and your affiliates that
may be the subject of the transactions contemplated hereby and, to the extent so
employed, such affiliates and branches shall be entitled to the benefits
afforded to Barclays and Goldman Sachs, as applicable, hereunder.

 

-11-



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter, the Fee Letter, and paying the fees
specified in the Fee Letter to be payable upon acceptance of this Commitment
Letter with respect to the Bridge Facility by wire transfer of immediately
available funds to the account specified by us, not later than 11:59 p.m. (New
York City time) on March 17, 2019 (the “Signing Date”), whereupon the
undertakings of the parties with respect to the Bridge Facility shall become
effective to the extent and in the manner provided hereby. This offer shall
terminate with respect to the Bridge Facility if not so accepted by you at or
prior to that time. Thereafter, all commitments and undertakings of the
Commitment Parties hereunder (or under the Credit Documentation, as applicable)
will expire on the earliest of (a) the Termination Date (as defined in the
Acquisition Agreement as in effect on the Signing Date, without giving effect to
any amendment thereto or consent thereunder, and as it may be extended in
accordance with the terms of the Acquisition Agreement as in effect on the
Signing Date), unless the Closing Date occurs on or prior thereto, (b) the
execution of the Credit Documentation (the date of such execution being referred
to herein as the “Effective Date”), (c) the closing of the Acquisition without
the use of the Bridge Facility, (d) the termination or expiration of the
Acquisition Agreement or (e) receipt by the Lead Arrangers of written notice
from the Borrower of its election to terminate all commitments under the Bridge
Facility in full.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained therein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and the
Summary of Bridge Terms (it being acknowledged and agreed that the commitment
provided herein is subject to conditions precedent as provided herein).

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BARCLAYS BANK PLC By:  

/s/ E. Pete Contrucci

  Name: E. Pete Contrucci III   Title:   Managing Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title:    Authorized Signatory GOLDMAN SACHS LENDING
PARTNERS LLC By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title:    Authorized Signatory

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

/s/ Virginia Daughtrey

  Name: Virginia Daughtrey   Title:   SVP of Finance and Treasurer

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

TRANSACTION DESCRIPTION

Capitalized terms used but not otherwise defined in this Exhibit A shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit A is attached (the “Commitment Letter”).

The Borrower intends to acquire, through Merger Sub (as defined below), the
Acquired Company. In connection with the foregoing, it is intended that (the
transactions referred to below, collectively, the “Transactions”):

 

  1.

The Borrower intends to establish Wrangler Merger Sub, Inc. (“Merger Sub”), a
newly formed Delaware corporation and a wholly-owned subsidiary of the Borrower,
in order to effectuate the Acquisition pursuant to and as defined in the
Acquisition Agreement.

 

  2.

In connection with the Acquisition, the Borrower intends to (a) issue senior
unsecured notes through one or more public offerings or private placements (the
“New Notes”), (b) obtain an amendment (the “Amendment”) to the Existing
Revolving Credit Agreement substantially consistent with the terms described in
Exhibit C to the Commitment Letter (as so amended, the “Amended Credit
Agreement” and the effective date of the Amendment, the “Amendment Effective
Date”), and borrow revolving loans under the Amended Credit Agreement in an
amount up to $2.0 billion to finance a portion of the Transactions (the
“Specified Revolving Loans”), (c) issue in lieu of borrowing the Specified
Revolving Loans commercial paper in an amount up to $2.0 billion to finance a
portion of the Transactions (the “Specified Commercial Paper”), (d) obtain in
lieu of some or all of the financings described in clauses (a), (b) and
(c) above, a senior unsecured bridge loan facility described in Exhibit B to the
Commitment Letter (the “Bridge Facility”), in an aggregate principal amount of
(x) $7.5 billion (such amount referred to herein as the “Tranche A of the Bridge
Facility”) plus (y) if the Amendment Effective Date fails to occur on or prior
to the Closing Date, $2.0 billion (such amount referred to herein as the
“Tranche B of the Bridge Facility”), which amount shall be used to finance the
Acquisition on the Closing Date, to refinance obligations under the Existing
Target Credit Agreement and to pay costs and expenses related to the Acquisition
and the other Transactions referred to in this Exhibit A.

 

  3.

The Borrower will (a) issue an agreed amount of its common stock (the “Borrower
Stock”) for distribution to the shareholders of the Acquired Company as partial
merger consideration (the “Borrower Stock Contribution”) and (b) apply the
proceeds of the financings described in paragraph 2 above, together with cash on
hand, to (i) pay, directly or indirectly, the aggregate consideration in respect
of all of the issued and outstanding equity interests of the Acquired Company in
accordance with the terms of the Acquisition Agreement and (ii) to repay in
full, directly or indirectly, that certain Third Amended and Restated Loan
Agreement, dated as of September 8, 2017, by and among the Acquired Company, as
borrower, the guarantors party thereto, the financial institutions party
thereto, as lenders and Morgan Stanley Senior Funding, Inc., as the
administrative agent (as amended by that certain Amendment No. 4 dated as of
October 3, 2017, that certain Amendment No. 5 dated as of June 22, 2018 and as
otherwise amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Target Credit Agreement” and
such repayment, the “Refinancing”).

 

Exhibit A-1



--------------------------------------------------------------------------------

  4.

The Borrower will, directly or indirectly, pay the costs and expenses related to
the Acquisition and the other Transactions referred to in this Exhibit A.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

PROJECT FALCON

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter and the other Exhibits to the Commitment
Letter to which this Exhibit B is attached.

BORROWER:    Fidelity National Information Services, Inc., a Georgia corporation
(the “Borrower”). FACILITY:    A 364-day senior unsecured bridge facility (the
“Bridge Facility”; the loans thereunder, the “Bridge Loans”) in an aggregate
principal amount in U.S. dollars of (x) $7.5 billion (such amount referred to
herein as “Tranche A of the Bridge Facility”) plus (y) until the Amendment
Effective Date occurs, $2.0 billion (such amount referred to herein as “Tranche
B of the Bridge Facility”). ADMINISTRATIVE AGENT:    Barclays Bank PLC
(“Barclays” and, in such capacity, the “Administrative Agent”) will act as sole
and exclusive administrative agent. SYNDICATION AGENT:    Goldman Sachs Bank USA
(“GS Bank”) will act as syndication agent. DOCUMENTATION    AGENTS:    Certain
financial institutions selected by the Borrower in consultation with the Lead
Arrangers will act as documentation agents. JOINT LEAD ARRANGERS AND    JOINT
BOOK MANAGERS:    Barclays and GS Bank (collectively, the “Lead Arrangers”) will
act as joint lead arrangers and joint bookrunners. LENDERS:    A syndicate of
financial institutions (including Barclays, GS Bank and Goldman Sachs Lending
Partners LLC but excluding any Disqualified Institution) arranged by the Lead
Arrangers, which institutions shall be reasonably acceptable to the Borrower
(the “Lenders”). PURPOSE:    At the Closing Date, the proceeds of the Bridge
Facility shall finance, in part, the Acquisition, the Refinancing and the costs
and expenses related to the Transactions. AVAILABILITY:    The Bridge Facility
is available for a single drawing to be made on the date of consummation of the
Acquisition (such date, the “Closing Date”), which shall occur on or prior to
the Termination Date (as defined in the Acquisition Agreement as in effect on
the Signing Date, without giving effect to any amendment thereto or consent
thereunder, and as it may be extended in accordance with the terms of the
Acquisition Agreement as in effect on the Signing Date). Amounts borrowed under
the Bridge Facility that are repaid or prepaid may not be reborrowed.

 

Exhibit B-1



--------------------------------------------------------------------------------

MATURITY AND   

AMORTIZATION:

   The Bridge Facility shall terminate and all amounts outstanding thereunder
shall be due and payable 364 days following the Closing Date and shall require
no scheduled amortization. SECURITY:    Unsecured. GUARANTEES:    Immediately
after the effectiveness of the Acquisition, any subsidiary that becomes a
guarantor under the Existing Revolving Credit Agreement or any subsidiary that
becomes a borrower or guarantor under any other senior debt for borrowed money
of the Borrower or any of its subsidiaries (excluding, for the avoidance of
doubt, the Acquired Company’s existing senior notes as of the Signing Date)
issued or incurred after the Signing Date in a committed or principal amount
greater than $500,000,000 shall guarantee the Bridge Facility. INTEREST RATE:   
As set forth in Addendum I. MANDATORY REPAYMENTS AND COMMITMENT    REDUCTIONS:
   On or prior to the Closing Date, the commitments in respect of the Bridge
Facility under the Commitment Letter or under the Credit Documentation (as
applicable) shall be permanently reduced, and after the Closing Date, the Bridge
Loans shall be prepaid, in each case, dollar-for-dollar by the following amounts
(in each case subject to exceptions to be agreed):    (a) 100% of the net cash
proceeds of all non-ordinary course asset sales or other dispositions of
property by the Borrower and its subsidiaries (including insurance, casualty and
condemnation proceeds) (other than net cash proceeds from all such non-ordinary
course asset sales or other dispositions of property to the extent the aggregate
amount of such net cash proceeds, together with the aggregate amount of net cash
proceeds from all equity or equity-linked securities described in the
corresponding parenthetical in paragraph (c) below, is less than $200 million),
subject to exceptions to be agreed, and subject to the right to reinvest 100% of
such proceeds, if such proceeds are re-invested in assets used or useful for
their business, including in permitted acquisitions or capital expenditures
within 6 months of receipt, which net cash proceeds shall be applied to
(x) before the Closing Date, first reduce Tranche A of the Bridge Facility until
the commitments in respect of Tranche A of the Bridge Facility are reduced to
zero, then reduce Tranche B of the Bridge Facility and (y) after the Closing
Date, reduce Tranche A and Tranche B of the Bridge Facility on a pro rata basis
based on the amount of Bridge Loans outstanding thereunder;

 

Exhibit B-2



--------------------------------------------------------------------------------

   (b) without duplication of clause (d), 100% of the net cash proceeds received
from any issuance or incurrence of debt for borrowed money (including any New
Notes), other than (i) any intercompany debt of the Borrower or any of its
subsidiaries, (ii) any debt of the Borrower or any of its subsidiaries incurred
under the Existing Revolving Credit Agreement, (iii) any working capital
facilities (including receivables securitization facilities) of the Borrower or
any of its subsidiaries, (iv) any commercial paper, (v) capital leases or other
debt issued or incurred to finance the acquisition of fixed or capital assets
and (vi) other debt for borrowed money to be agreed upon, which net cash
proceeds shall be applied to (x) before the Closing Date, first reduce Tranche A
of the Bridge Facility until the commitments in respect of Tranche A of the
Bridge Facility are reduced to zero, then reduce Tranche B of the Bridge
Facility and (y) after the Closing Date, reduce Tranche A and Tranche B of the
Bridge Facility on a pro rata basis based on the amount of Bridge Loans
outstanding thereunder;    (c) 100% of the net cash proceeds received from any
issuance of equity or equity-linked securities (in a public offering or private
placement) by the Borrower or any of its subsidiaries (other than net cash
proceeds from all such equity or equity-linked securities to the extent the
aggregate amount of such net cash proceeds, together with the aggregate amount
of net cash proceeds from all non-ordinary course asset sales or other
dispositions of property described in the corresponding parenthetical in
paragraph (a) above, is less than $150 million), subject to exceptions and
thresholds to be agreed upon including (i) equity interests or such other
securities issued pursuant to employee stock plans or employee compensation
plans or contributed to pension funds, (ii) equity interests or such other
securities issued or transferred as consideration in connection with any
acquisition, divestiture or joint venture arrangement and (iii) equity interests
or such other securities issued to the Borrower or any of its subsidiaries,
which net cash proceeds shall be applied to (x) before the Closing Date, first
reduce Tranche A of the Bridge Facility until the commitments in respect of
Tranche A of the Bridge Facility are reduced to zero, then reduce Tranche B of
the Bridge Facility and (y) after the Closing Date, reduce Tranche A and Tranche
B of the Bridge Facility on a pro rata basis based on the amount of Bridge Loans
outstanding thereunder;    (d) without duplication of clause (b), 100% of the
commitments provided to the Borrower or any of its subsidiaries pursuant to any
committed but unfunded bank term loan credit agreement or similar definitive
agreement for the incurrence of debt for borrowed money that has become
effective solely for the purpose of financing the Transactions and having
conditions to availability

 

Exhibit B-3



--------------------------------------------------------------------------------

   which are not more restrictive than the conditions to availability of the
Bridge Facility (as reasonably determined by the Borrower upon entering into
such committed financing) (a “Qualifying Term Loan Facility”), which reduction
shall be applied to (x) before the Closing Date, first reduce Tranche A of the
Bridge Facility until the commitments in respect of Tranche A of the Bridge
Facility are reduced to zero, then reduce Tranche B of the Bridge Facility and
(y) after the Closing Date, reduce Tranche A and Tranche B of the Bridge
Facility on a pro rata basis based on the amount of Bridge Loans outstanding
thereunder; and    (e)(i) on the Amendment Effective Date, commitments in
respect of Tranche B of the Bridge Facility shall be automatically and
permanently reduced to zero and (ii) if the Amendment Effective Date fails to
occur on or prior to the Closing Date, unused commitments in respect of Tranche
B of the Bridge Facility shall be automatically and permanently reduced to zero
on the Closing Date.    The Borrower shall give the Administrative Agent prompt
written notice of any commitment reduction or prepayment required pursuant to
this section or of having entered into a Qualifying Term Loan Facility.    In
addition, the commitments shall terminate on the earliest of (a) the Termination
Date (as defined in the Acquisition Agreement as in effect on the Signing Date,
without giving effect to any amendment thereto or consent thereunder, and as it
may be extended in accordance with the terms of the Acquisition Agreement as in
effect on the Signing Date), (b) the closing of the Acquisition without drawing
on the Bridge Facility, and (c) the date that the Acquisition Agreement is
terminated or expires. OPTIONAL PREPAYMENTS    AND COMMITMENT    REDUCTIONS:   
The Borrower may prepay the Bridge Loans in whole or in part at any time without
penalty, subject to reimbursement of the Lenders’ breakage and redeployment
costs in the case of prepayment of LIBOR borrowings. At the Borrower’s option,
the unutilized portion of any commitment under the Bridge Facility may be
irrevocably canceled in whole or in part at any time prior to the Closing Date
without penalty. Loans under the Bridge Facility that have been optionally
prepaid may not be reborrowed. CONDITIONS PRECEDENT    TO CLOSING:    Subject to
the Limited Conditionality Provisions in all respects, the closing (and the
funding) of the Bridge Facility will be subject only to satisfaction of the
conditions precedent set forth in Exhibit D to the Commitment Letter.

 

Exhibit B-4



--------------------------------------------------------------------------------

DOCUMENTATION:    Subject to the Limited Conditionality Provisions in all
respects, for purposes hereof, including the Commitment Letter and all exhibits
and annexes thereto, the term “substantially the same as the Existing Revolving
Credit Agreement” and words of similar import means substantially the same as
the Existing Revolving Credit Agreement with modifications (a) as are necessary
to reflect the terms specifically set forth in the Commitment Letter (including
the exhibits thereto) (including the nature of the Bridge Facility as a bridge
financing) and the Fee Letter, (b) to reflect any changes in law or accounting
standards since the date of the Existing Revolving Credit Agreement, (c) to
reflect the operational or administrative requirements of the Administrative
Agent, and (d) to the extent not inconsistent with the terms of the Commitment
Letter (including all exhibits thereto), as agreed by the Borrower and the Lead
Arrangers after good faith consideration of comments from the Lead Arrangers and
the syndicate of Lenders, on one hand, or the Borrower, on the other.
REPRESENTATIONS    AND WARRANTIES:    Substantially the same as those in the
Existing Revolving Credit Agreement (modified as appropriate for the
Transactions), but in any event not to be any more onerous or restrictive than
those in the Existing Revolving Credit Agreement, and limited to: (i) existence,
qualification and power; compliance with laws (ii) authorization, no
contravention; (iii) governmental authorization, other consents; (iv) binding
effect; (v) financial statements, no material adverse effect; (vi) litigation;
(vii) ownership of property; liens; (viii) anti-corruption laws and sanctions;
(ix) taxes; (x) ERISA compliance; (xi) margin regulations; (xii) investment
company act; (xiii) disclosure; (xiv) no Specified Default and (xv) solvency (in
each case, subject to materiality qualifiers, thresholds and other exceptions
set forth in the Existing Revolving Credit Agreement).    All representations
made on the Closing Date shall be made after giving effect to the Acquisition.
COVENANTS:    Substantially the same as those in the Existing Revolving Credit
Agreement, modified as appropriate for the Transactions, but in any event not to
be any more onerous or restrictive than those in the Existing Revolving Credit
Agreement and limited to:   

(a)   Affirmative Covenants – (i) financial statements; (ii) certificates and
other information; (iii) notices; (iv) payment of obligations; (v) preservation
of existence, etc.; (vi) maintenance of properties; (vii) maintenance of
insurance; (viii) compliance with laws; (ix) books and records; (x) inspection
rights; (xi) use of proceeds; (xii) further assurances; and (xiii) designation
of unrestricted subsidiaries (in each case, subject to materiality qualifiers,
thresholds and other exceptions set forth in the Existing Revolving Credit
Agreement).

 

Exhibit B-5



--------------------------------------------------------------------------------

  

(b)   Negative Covenants – Restrictions on (i) liens; (ii) mergers and
consolidations; (iii) subsidiary indebtedness; (iv) dispositions; (v) restricted
payments; and (vi) use of proceeds (in each case, subject to baskets, thresholds
and other exceptions set forth in the Existing Revolving Credit Agreement).

   Other than as expressly provided herein, all covenants and events of default
shall apply commencing on the Effective Date. FINANCIAL COVENANTS:   
Maintenance by the Borrower, measured as of the last day of each fiscal quarter,
beginning with the first full fiscal quarter after the Closing Date, on a
consolidated basis, of:    (a) a maximum Leverage Ratio (to be defined as set
forth in the Existing Revolving Credit Agreement) no greater than 3.50x;
provided that (i) at the election of the Borrower, the level set forth above
shall be increased to 4.00x in connection with a Qualified Acquisition (as
defined in the Existing Revolving Credit Agreement) (a “Qualified Acquisition
Election”) for the four quarter period starting with the fiscal quarter in which
such Qualified Acquisition is consummated and continuing for the three fiscal
quarters immediately following such fiscal quarter, and, for the avoidance of
doubt, no other quarter-end (other than such four quarter-ends); provided, that
upon the Borrower’s return to the level set forth above after any such election,
the Borrower must maintain such level for at least two fiscal quarters before it
may elect to increase the level for a subsequent time and (ii) at the election
of the Borrower, the level set forth above shall be increased to 4.50x in
connection with a Specified Qualified Acquisition (as defined in the Existing
Revolving Credit Agreement) (a “Specified Qualified Acquisition Election”) only
for the eight quarter period starting with the fiscal quarter in which such
Specified Qualified Acquisition is consummated; provided, further, that the
applicable level shall be reduced by 0.25x at the end of the second, fourth,
sixth and seventh full fiscal quarters after the Specified Qualified Acquisition
is consummated. The Borrower may make a Specified Qualified Acquisition Election
only once during the life of the Bridge Facility and may make a Qualified
Acquisition Election only once during the life of the Amended Revolving Credit
Agreement; provided, further that at any time that the Existing Revolving Credit
Agreement remains in place, if the leverage ratio covenant thereunder is more
restrictive than the leverage ratio covenant under the Bridge Facility, the
leverage ratio covenant under the Bridge Facility shall be deemed to be amended
to be consistent with such more restrictive leverage ratio; and    (b) a minimum
interest coverage ratio (consolidated EBITDA/consolidated interest charges) set
at 3.0x for all testing periods (same as the Existing Revolving Credit
Agreement).

 

Exhibit B-6



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:

   Substantially the same as those set forth in the Existing Revolving Credit
Agreement and in any event not to be any more onerous or restrictive than those
in the Existing Revolving Credit Agreement, and limited to: (i) nonpayment of
principal, and, subject to grace periods consistent with the Existing Revolving
Credit Agreement, interest, fees or other amounts; (ii) any representation or
warranty proving to have been incorrect when made or confirmed in any material
and adverse respect; (iii) failure to perform or observe covenants set forth in
the Credit Documentation, subject to a grace period of 30 days with respect to
certain covenants consistent with the Existing Revolving Credit Agreement after
notice of such failure; (iv) cross-default to other indebtedness in an aggregate
principal amount exceeding $300 million; (v) bankruptcy and insolvency defaults
(with 60-day grace period for involuntary proceedings); (vi) monetary judgment
defaults in an aggregate amount exceeding $300 million which are not covered by
insurance and which remain unpaid and unstayed for a period of 60 days;
(vii) actual or asserted invalidity of any Credit Documentation by the Borrower
or any of its subsidiaries; (viii) change of control (to be defined as set forth
in the Existing Revolving Credit Agreement); and (ix) ERISA defaults (in each
case, subject to materiality qualifiers, notice requirements, thresholds and
other exceptions set forth in the Existing Revolving Credit Agreement).
ASSIGNMENTS AND    PARTICIPATIONS:    Each Lender will be permitted to make
assignments in a minimum amount of $5,000,000 to other financial institutions
(other than Disqualified Institutions) approved by the Administrative Agent and,
so long as no bankruptcy or payment Event of Default has occurred and is
continuing, the Borrower, which approval shall not be unreasonably withheld or
delayed; provided, however, that (x) the Borrower shall be deemed to have
consented to any assignment unless it shall have objected thereto within 10
business days following receipt of written notice thereof, (y) neither the
approval of the Borrower nor the Administrative Agent shall be required in
connection with assignments to other Lenders, to any affiliate of a Lender, or
to any Approved Fund (as such term is defined in the Existing Revolving Credit
Agreement) and (z) Borrower’s consent to assignments shall not be required to
the extent not required pursuant to the syndication provisions of the Commitment
Letter. Notwithstanding the foregoing, however, any Lender assigning a
commitment (prior to the funding of the Bridge Loans) shall be required to
obtain the approval of the Administrative Agent, unless the proposed assignee is
already a Lender. An assignment fee of $3,500 will be charged with respect to
each assignment unless waived by the Administrative Agent in its sole
discretion. Each Lender will also have the right, without

 

Exhibit B-7



--------------------------------------------------------------------------------

   consent of the Borrower or the Administrative Agent, to assign as security
all or part of its rights under the Credit Documentation to any Federal Reserve
Bank. Lenders will be permitted to sell participations with voting rights
limited to significant matters such as changes in amount, rate and maturity
date. WAIVERS AND    AMENDMENTS:    Amendments and waivers of the provisions of
the Credit Documentation will require the approval of Lenders holding Bridge
Loans and commitments representing more than 50% of the aggregate amount of
Bridge Loans and commitments under the Bridge Facility (the “Required Lenders”),
except that (a) the consent of each Lender shall be required with respect to
(i) the amendment of certain pro rata sharing provisions and (ii) the amendment
of voting percentages of the Lenders; and (b) the consent of each Lender
affected thereby shall be required with respect to (i) increases or extensions
in the commitment of such Lender; (ii) reductions of principal, interest or fees
payable to such Lender (other than any waiver of the imposition of interest at
the default rate); and (iii) extensions of scheduled maturities or times for
payment to such Lender. INDEMNIFICATION:    Substantially the same as the
Existing Revolving Credit Agreement. EUROPEAN UNION    BAIL-IN:    The Credit
Documentation will contain a standard European Union bail-in acknowledgement.
GOVERNING LAW:    New York. PRICING/FEES/ EXPENSES:    As set forth in
Addendum I.

COUNSEL TO THE

ADMINISTRATIVE AGENT

   AND LEAD ARRANGERS:    Davis Polk & Wardwell LLP.

 

Exhibit B-8



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    At the Borrower’s option, any Bridge Loan that is made to it
will bear interest at a rate equal to (i) LIBOR plus the Applicable Margin, or
(ii) the Alternate Base Rate (to be defined as the highest of (a) the rate last
quoted by The Wall Street Journal as the “prime rate” or, if The Wall Street
Journal ceases to quote such rate, the highest rate per annum published by the
Federal Reserve Board as the “bank prime loan” rate or, if such rate is no
longer quoted, any similar release by the Federal Reserve Board (the “Prime
Rate”), (b) the Federal Funds rate plus 0.50% and (c) one month LIBOR plus 1%)
plus the Applicable Margin minus 1.00%. The Borrower may select interest periods
of 1, 2, 3 or 6 months (or such other periods as all Lenders may agree) for
LIBOR loans, subject to availability. Interest shall be payable at the end of
the selected interest period, but no less frequently than quarterly. In no event
shall LIBOR be less than 0%.    At the election of the Required Lenders or the
Administrative Agent in the event of a payment event of default or automatically
upon the occurrence of a bankruptcy event of default, a default rate shall apply
on overdue amounts under the Bridge Facility at a rate per annum of 2% above the
applicable interest rate (in the case of overdue principal) and 2% above the
rate applicable to Alternate Base Rate Loans (in the case of all other overdue
amounts). APPLICABLE MARGIN:    The Applicable Margin for LIBOR loans and
Alternate Base Rate loans shall be, at any time, the applicable rate per annum
set forth in the table below corresponding to the long term unsecured senior,
non-credit enhanced debt rating of the Borrower by S&P and/or Moody’s at such
time (or, in the absence of such a debt rating, a comparable credit or issuer
rating of the Borrower as reasonably determined by the Administrative Agent)
(the “Public Debt Ratings”). The provisions set forth in the Existing Credit
Agreement with respect to split ratings or absence of ratings shall apply.

 

     Public Debt Ratings

Period

   A- (or higher)
/ A3 (or
higher)    BBB+ /
Baa1   

BBB /

Baa2

  

BBB- /
Baa3

  

Less than
BBB- /
Baa3

Closing Date until 89 days following the Closing Date

   100.0 bps    112.5 bps    125.0 bps    137.5 bps    162.5 bps

90th day following the Closing Date until 179th day following the Closing Date

   125.0 bps    137.5 bps    150.0 bps    162.5 bps    187.5 bps

180th day following the Closing Date until 269th day following the Closing Date

   150.0 bps    162.5 bps    175.0 bps    187.5 bps    212.5 bps

From and after the 270th day following the Closing Date

   175.0 bps    187.5 bps    200.0 bps    212.5 bps    237.5 bps

 

Exhibit B-9



--------------------------------------------------------------------------------

LIBOR SUCCESSOR RATE:    Substantially the same as the Existing Revolving Credit
Agreement. DURATION FEES:    The Borrower will pay, on each applicable date, a
fee for the ratable benefit of the Lenders, in an amount equal to the applicable
percentage set forth in the table below of the aggregate principal amount of the
Bridge Loans outstanding on such date.

 

Date      90th day following the Closing Date    50.0 bps 180th day following
the Closing Date    75.0 bps 270th day following the Closing Date    100.0 bps

 

UNDRAWN    COMMITMENT FEES:    The Borrower will pay a fee (the “Undrawn
Commitment Fee”), for the ratable benefit of the Lenders, based on the undrawn
portion of the commitments in respect of the Bridge Facility under the Credit
Documentation in an amount equal the applicable rate per annum set forth in the
table below corresponding to the Borrower’s Public Debt Ratings. The Undrawn
Commitment Fee shall accrue from and including the later of (x) the date that is
90 days after the Signing Date and (y) the Effective Date to but excluding the
earlier of (i) termination or expiration of the commitments under the Bridge
Facility and (ii) the Closing Date (such earlier date, the “Fee Payment Date”)
and shall by be due and payable on the Fee Payment Date and be calculated based
on the number of days (if any) elapsed in a 360-day year. The provisions set
forth in the Existing Credit Agreement with respect to split ratings or absence
of ratings shall apply.

 

     Public Debt Ratings      A- (or higher)
/ A3 (or
higher)    BBB+ /
Baa1    BBB /
Baa2    BBB- /
Baa3    Less than
BBB- /
Baa3

Undrawn Commitment Fee

   10.0 bps    12.5 bps    15.0 bps    17.5 bps    22.5 bps

 

CALCULATION OF    INTEREST AND FEES:    Other than calculations in respect of
interest at the Prime Rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest and fees shall
be made on the basis of actual number of days elapsed in a 360-day year. COST
AND YIELD    PROTECTION:    Substantially the same as the Existing Revolving
Credit Agreement. EXPENSES:    Substantially the same as the Existing Revolving
Credit Agreement.

 

Exhibit B-10



--------------------------------------------------------------------------------

Exhibit C

SUMMARY OF AMENDMENT TERMS

Capitalized terms not otherwise defined in the Commitment Letter to which this
Exhibit C is attached are used as defined in the Existing Revolving Credit
Agreement.1

 

  1.

Section 1.01 (Definitions):

 

  a.

Add definition of “Amendment Effective Date” and define to mean the date on
which the Amendment becomes effective.

 

  b.

Add definition of “Wrangler Acquisition” and define to mean the acquisition of
the Acquired Company and related mergers effected by the Acquisition Agreement
as in effect on the date of the Amendment Effective Date (with such
modifications and waivers only to the extent permitted pursuant to clause (i) of
Exhibit D). (*)

 

  c.

Add definition of “Wrangler Closing Date” and define to mean the closing of the
Wrangler Acquisition. (*)

 

  d.

Add definition of “Wrangler Transactions” and define to mean the Wrangler
Acquisition and all related financing
transactions. (*)

 

  2.

Section 4.02 (Conditions to All Credit Extensions): Specify that the borrowing
of the Specified Revolving Loans on the Wrangler Closing Date to finance the
Transactions is subject only to the satisfaction of the conditions set forth in
Exhibit D. (*)

 

  3.

Article 5 (Representations and Warranties): Add a representation and warranty
relating to the Specified Defaults (as defined in Exhibit B) that would be made
only with respect to the drawing of the Specified Revolving Loans on the
Wrangler Closing Date. (*)

 

  4.

Any other amendments to be mutually agreed by the Borrower and the Lead
Arrangers.

 

1 

Items that are marked with an asterisk shall become effective only if the
Wrangler Closing Date occurs.

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms used but not otherwise defined in this Exhibit D shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit D is attached. The funding of the Bridge
Facility will be subject solely to satisfaction of the following conditions
precedent:

(i) The definitive agreement with respect to the Acquisition, the Agreement and
Plan of Merger dated as of March 17, 2019, among the Borrower, Merger Sub and
the Acquired Company (the “Acquisition Agreement”) shall not have been altered,
amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Commitment Parties
without the prior written consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood and agreed
that (a) any change in the purchase price consideration not exceeding a 10%
increase or decrease in the aggregate purchase price consideration to be paid
under the Acquisition Agreement will be deemed to not be materially adverse to
the interests of the Lenders and will not require the prior written consent of
the Lead Arrangers; provided that any reduction of the cash portion of the
purchase price consideration shall be allocated first to reduce Tranche A of the
Bridge Facility until the commitments in respect of Tranche A of the Bridge
Facility are reduced to zero, then to reduce Tranche B of the Bridge Facility
and (b) the granting of any consent under the Acquisition Agreement that is not
materially adverse to the interest of the Commitment Parties shall not otherwise
constitute an amendment or waiver). The Acquisition shall have been, or shall
concurrently with the funding of the Bridge Facility be, consummated in
accordance with the terms of the Acquisition Agreement, as such terms may be
altered, amended or otherwise changed, supplemented, waived or consented to in
accordance with the immediately preceding sentence.

(ii) (x) The Acquisition Agreement Representations shall be true and correct in
all material respects (provided that any Acquisition Agreement Representation
that is qualified as to “materiality”, “Material Adverse Effect” (as defined in
the Acquisition Agreement as in effect on the Signing Date) or similar language
shall be true and correct in all respects), in each case to the extent provided
in clause (a)(i) of Section 5 of the Commitment Letter, and (y) the Specified
Representations shall be true and correct in all material respects.

(iii) Subject to the Limited Conditionality Provisions in all respects, the
Borrower and each other borrower or guarantor party thereto shall have executed
and delivered the Credit Documentation and the Lenders shall have received
customary opinions of counsel to the Borrower and corporate resolutions and
customary closing certificates.

(iv) The Lead Arrangers and the Lenders shall have received: (A) audited
consolidated balance sheets of the Borrower and the Acquired Company and related
consolidated statements of income or operations, equity and cash flows, for each
of the three most recently completed fiscal years ended at least 60 days before
the Closing Date, including, an unqualified audit report thereon (it being
acknowledged that the Lead Arrangers and the Lenders have received such
financial statements for the fiscal years of the Borrower and the Acquired
Company ended December 31, 2018, December 31, 2017 and December 31, 2016);
(B) as soon as available and in any event within 40 days after the end of each
subsequent fiscal quarter (other than the fourth fiscal quarter of any fiscal
year), an unaudited consolidated balance sheet of each of the Borrower and the
Acquired Company and related consolidated statements of income or operations,
equity and cash flows for such fiscal quarter and for the elapsed

 

Exhibit D-1



--------------------------------------------------------------------------------

interim period following the last completed fiscal year and for the comparable
periods of the prior fiscal year (the “Quarterly Financial Statements”); and
(C) pro forma consolidated balance sheet and related consolidated statement of
income or operations of the Borrower for the last completed fiscal year and for
the latest interim period covered by the Quarterly Financial Statements, in each
case after giving effect to the Transactions, promptly after the historical
financial statements for such periods are available, all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act and all other accounting rules and regulations of the
Securities and Exchange Commission promulgated thereunder applicable to a
registration statement under the Securities Act on Form S-3 (other than
customary exceptions in the case of a Rule 144A offering of high-yield debt
securities, including, without limitation, the requirements of Sections 3-10 and
3-16 of Regulation S-X, Item 402 of Regulation S-K and information regarding
executive compensation); provided, that the Borrower’s and the Acquired
Company’s public filing of any required financial statements with the U.S.
Securities and Exchange Commission shall satisfy the requirements of clauses
(A) and (B) of this paragraph (iv).

(v) All fees due to the Administrative Agent, the Lead Arrangers and the Lenders
shall have been paid, and all expenses to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers that have been invoiced at least two
business days prior to the Closing Date shall have been paid.

(vi) The Lead Arrangers shall have received reasonably satisfactory evidence of
the substantially concurrent consummation of the Refinancing.

(vii) The Borrower shall have engaged one or more investment banks reasonably
satisfactory to the Lead Arrangers to publicly sell or privately place the New
Notes and other debt and equity securities for the purpose of replacing or
refinancing the Bridge Facility. The Lead Arrangers confirm that the investment
banks engaged by the Borrower on or about the date hereof are reasonably
satisfactory to them.

(viii) The Lead Arrangers shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Annex I hereto,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent.

(ix) To the extent reasonably requested by the Commitment Parties at least 10
business days in advance of the Closing Date, the Borrower shall have provided
the documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the USA Patriot Act, and if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation (31 C.F.R. §
1010.230) the Borrower shall deliver, to each Lender that so requests, a
customary beneficial ownership certification, in each case at least three
business days prior to the Closing Date.

(x) Except (a) as disclosed in the Company Disclosure Schedule (as defined, for
purposes of this paragraph (x), in the Acquisition Agreement as in effect on the
Signing Date); provided that (i) the mere inclusion of an item in the Company
Disclosure Schedule as an exception to a representation or warranty shall not be
deemed an admission by the Company (as defined, for purposes of this paragraph
(x), in the Acquisition Agreement as in effect on the Signing Date) that such
item represents a material exception or fact, event or circumstance or that such
item would reasonably be likely to result in a Material Adverse Effect (as
defined, for purposes of this paragraph (x), in the Acquisition Agreement as in
effect on the Signing Date) on the Company and (ii) any disclosures made with
respect to a section of Article III of the Acquisition Agreement shall be deemed
to qualify (A) any other section of Article III of the Acquisition Agreement
specifically referenced or cross-referenced and (B) other sections of Article
III of the Acquisition Agreement to the extent it is reasonably apparent on its
face (notwithstanding the

 

Exhibit D-2



--------------------------------------------------------------------------------

absence of a specific cross-reference) from a reading of the disclosure that
such disclosure applies to such other sections or (b) as disclosed in any
Company Reports (as defined, for purposes of this paragraph (x), in the
Acquisition Agreement as in effect on the Signing Date) publicly filed by the
Company after January 1, 2018 and prior to March 16, 2019 (but disregarding risk
factor disclosures contained under any “Risk Factors” heading, or disclosures of
risks set forth in any “forward-looking statements” disclaimer or any other
statements that are similarly non-specific or cautionary, predictive or
forward-looking in nature), since December 31, 2018, there has not been any
effect, change, event, circumstance, condition, occurrence or development that
has or would reasonably be likely to have, either individually or in the
aggregate, a Material Adverse Effect on the Company.

 

Exhibit D-3



--------------------------------------------------------------------------------

ANNEX I

FORM OF

SOLVENCY CERTIFICATE

[                ], 20        

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [                ], 20        , among [                ]
(the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [    ] of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[BORROWER]   By:      

 

    Name:     Title:   Chief Financial Officer

 

Annex I-2